                                                                  Motion (DE #4) DENIED.




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

HAROLD WAYNE NICHOLS,                      )       No. 3-20-cv-0566
                                           )       Death Penalty Case
       Plaintiff,                          )       Execution date August 4, 2020
v.                                         )        7:00 pm Central Daylight
                                           )        Savings Time
                                           )
TONY PARKER, in his official capacity      )
as Tennessee’s Commissioner of Correction, )
                                           )
TONY MAYS, in his official capacity        )
as Warden of Riverbend Maximum             )
Security Institution,                      )
                                           )
JOHN AND JANE DOES, TDOC                   )
Employees, in their official capacities,   )
                                           )
HERBERT H. SLATERY III, in his official )
capacity as Attorney General of the        )
State of Tennessee,                        )
                                           )         )
JUSTICES OF TENNESSEE SUPREME )
COURT, in their official capacities,       )
                                           )
       Defendants.                         )


                        Motion to Expedite Proceedings

      Plaintiff Harold Wayne Nichols, through counsel and pursuant to Local Rule

7.01(c), requests that the proceedings initiated today with filing of the Complaint

(Doc. 1) be expedited. Expedited proceedings, including an expedited time for

Defendants to answer, are necessary and desirable for the following reasons:

      1.     Plaintiff Harold Wayne Nichols is scheduled for execution on August 4,

2020 at 7:00 p.m. Central Daylight Savings Time.




                                    1
   Case 3:20-cv-00566 Document 10 Filed 07/02/20 Page 1 of 1 PageID #: 720
